         Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
TREASURE CHEST THEMED VALUE
MAIL, INC.,

                    Plaintiff,                       MEMORANDUM AND ORDER

           - against -                                     17 Civ. 1 (NRB)

DAVID MORRIS INTERNATIONAL, INC.,

               Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       In January 2017, plaintiff Treasure Chest Themed Value Mail,

Inc.     commenced       an    action    against    defendant     David    Morris

International, Inc. for breach of contract.              The parties proceeded

to a June 5, 2018 bench trial before this Court, at the conclusion

of which we granted plaintiff’s motion for a directed verdict.

Specifically, we found for plaintiff on its sole claim for breach

of     contract,    and       against   defendant   on     its   sole   remaining

counterclaim       for    unjust    enrichment.      Our    subsequent    written

decision explained our reasoning.             See Treasure Chest Themed Value

Mail, Inc. v. David Morris Int’l, Inc., No. 17-cv-1 (NRB), 2018 WL

3130601 (S.D.N.Y. Jun. 26, 2018).              We awarded plaintiff $82,000,

plus 1.5% prejudgment interest per month on $45,000 after August

1, 2016, and 9% prejudgment interest per annum on $37,000 after

January 1, 2017.         Id. at *6.     Judgment was entered by the Clerk of

Court in the total sum of $105,225.72 on June 28, 2018.

                                          1
        Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 2 of 7



       Defendant subsequently appealed our decision.                  See Treasure

Chest Themed Value Mail, Inc. v. David Morris Int’l, Inc., No. 18-

2181 (2d Cir. filed Jul. 25, 2018).              The parties participated in

court-ordered mediation pursuant to the Second Circuit’s Local

Rule 33.1 and filed a joint stipulation of dismissal that allowed

defendant to reinstate the appeal by December 17, 2018.                     See id.

Doc. No. 37.    Before the deadline to reinstate the appeal expired,

plaintiff    filed     with     this   Court     a   request    for     a   Clerk’s

Certification of a Judgment to be Registered in Another District

(“AO   451   Form”).      See    ECF   No.     55.     Defendant      objected   to

plaintiff’s request.          See Letter from Brian Lehman to the Court,

Nov. 6, 2018, ECF No. 56.          Defendant argued that, by signing the

AO 451 Form, the Clerk of Court would be endorsing the form’s

standard language that “the time for appeal ha[d] expired” even

though the     deadline   to     reinstate     the   appeal    under    the   joint

stipulation had not passed.            See id.       In light of the conflict

arising from the language in the AO 451 Form and the short time

remaining for reinstatement, we denied plaintiff’s request.                      See

Letter from the Court to the Parties, Nov. 29, 2018, ECF No. 59.

       After defendant timely reinstated the appeal, plaintiff filed

a pre-motion letter seeking leave to file a motion to register

this Court’s June 26, 2018 judgment in another district pursuant

to 28 U.S.C. § 1963.           See ECF No. 60.         We granted plaintiff’s

request, and plaintiff subsequently moved to register the judgment

                                        2
        Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 3 of 7



in the federal district courts of Washington, Texas, Delaware, and

Florida.    See ECF No. 64.

     The filing of a notice of appeal does not automatically stay

the enforcement of the appealed judgment.               Rather, as provided in

Rule 8 of the Federal Rules of Appellate Procedure, the judgment

debtor must move for a stay or injunction or the approval of a

supersedeas bond.      In this case, defendant has done none of these.

Thus, as judgment creditor, plaintiff may enforce the judgment

while the appeal is pending.         One of the enforcement mechanisms

available to plaintiff is registration of the judgment in another

district under 28 U.S.C. § 1963, which provides in relevant part:

        A judgment in an action for the recovery of money or
        property entered in any . . . district court . . .
        may be registered by filing a certified copy of the
        judgment in any other district . . . when the
        judgment has become final by appeal or expiration of
        the time for appeal or when ordered by the court
        that entered the judgment for good cause shown.

28 U.S.C. § 1963 (emphasis added).              The statute’s requirement of

“good   cause”   can   be   shown   by       evidence   that   defendant   lacks

sufficient property in the judgment forum to satisfy the judgment

and has substantial property in another district.                   See, e.g.,

Columbia Pictures Television, Inc. v. Krypton Broadcasting of

Birmingham, Inc., 259 F.3d 1186, 1197–98 (9th Cir. 2001); Chicago

Downs Ass’n, Inc. v. Chase, 944 F.2d 366, 372 (7th Cir. 1991);

Jack Frost Lab., Inc. v. Physicians & Nurses Mfg. Corp., 951 F.

Supp. 51, 52 (S.D.N.Y. 1997).

                                         3
       Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 4 of 7



      Defendant    does     not    dispute       plaintiff’s       assertion       that

defendant, a corporation duly formed and existing under California

law, does not have any assets in the state of New York.                      Relying

on a declaration by plaintiff’s counsel, Mr. Daniel Knox, plaintiff

asserts    that   defendant       has     assets   in:     (1)    Texas    based    on

defendant’s    representation        on    its   website    that     its   principal

offices are located in Texas; (2) Florida based on defendant’s

registration with the Florida Secretary of State; (3) Florida and

Washington based on defendant’s business relationships 1 with client

companies that are located in the states; and (4) Delaware based

on defendant’s receipt of revenue from a Delaware limited liability

company.    See Pl.’s Decl. ¶¶ 5-17.

      Defendant    argues     that        plaintiff’s    assertions        regarding

defendant’s assets are “false or speculative.”                   Def.’ Opp. to Pl.’

Mot. to Register J. under 28 U.S.C. § 1963 (“Def.’ Opp.”), ECF No.

65, at 4.     However, the only assertion that defendant factually

challenges is the assertion that the “David Morris International

Inc.” registered to do business in Florida is not the defendant

because the Florida-registered entity is a Delaware corporation

while the defendant entity in this case was sued as a California




      1 According to plaintiff, “it is reasonable to presume that [defendant’s]

clients are in possession of [d]efendant’s assets in the form of accounts
payable to [d]efendant.” See Jan. 19, 2019 Decl. of Daniel Knox (“Pl.’s Decl.”),
ECF No. 70, ¶ 12.

                                           4
       Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 5 of 7



corporation. 2    As to the other assertions in Mr. Knox’s affidavit

concerning defendant’s clients who might owe defendant money,

defendant merely raises questions about how plaintiff’s counsel

got his information but offers no evidence to dispute plaintiff’s

fundamental assertions. 3

      In fact, courts in this District have held that a judgment

creditor (i.e., a party seeking registration of the judgment in

another district) “need[s] not show exact evidence of assets and

registration may be granted upon a lesser showing.”                      Owen v.

Soundview Fin. Grp., Inc., 71 F. Supp. 2d 278, 279 (S.D.N.Y. 1999)

(internal citation and quotation marks omitted).              “In the absence

of contrary evidence, the affidavit in support of the judgment

creditors’ motion should be presumed to be true” and is sufficient

to   demonstrate     “good   cause.”       Id.      Therefore,     Mr.    Knox’s

declaration sufficiently demonstrates defendant’s assets in other



      2 After plaintiff’s motion to register the judgment in other districts

was fully briefed, defendant requested a pre-motion conference on its
anticipated motion to disqualify Mr. Knox from representing plaintiff based on
his failure to correct his false statement that defendant was registered to
conduct business in Florida. See Letter from Brian Lehman to the Court, Feb.
4, 2019, ECF No. 67. Defendant argues that Mr. Knox’s failure violates Rule
3.3(a)(1) of the New York Rules of Professional Conduct, which states: “A lawyer
shall not knowingly make a false statement of fact to a tribunal or fail to
correct a false statement of material fact or law previously made to the tribunal
by the lawyer.” However, even assuming that Mr. Knox failed to correct the
statement and that defendant’s counsel demonstrated the statement’s falsity,
this type of mistake, which has had no consequence whatsoever, is not a valid
or reasonable ground for the imposition of a disqualification sanction.
Therefore, we deny defendant’s request.
      3  None of these “issues” remotely supports defendant’s rather
extraordinary argument that Mr. Knox should be disqualified from representing
plaintiff under Rule 3.7 of the New York Rules of Professional Conduct.


                                       5
        Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 6 of 7



districts, and plaintiff has shown “good cause” under 28 U.S.C. §

1963.      See   id.;   see   also   Karaha    Bodas   Co.   v.    Perusahaan

Pertambangan Minyak Dan Gas Bumi Nebara, 264 F. Supp. 2d 484, 489

(S.D. Tex. 2002) (granting the judgment creditor’s motion to

register judgment in other districts based on an affidavit by the

creditor’s counsel).

      Moreover, defendant seems to believe that it is the judgment

debtor’s role to instruct the judgment creditor on the remedies it

can pursue even after defendant chose not to bond the judgment

during the appeal.      Specifically, defendant argues that plaintiff

should have engaged in post-judgment discovery pursuant to Rule

69(a)(2) of the Federal Rules of Civil Procedure to gather more

facts   regarding    defendant’s     assets   before   filing     the   instant

motion.    Def.’ Opp., at 6-7.         Defendant advances this argument

without any citation to case or rule 4 – presumably because no such

law exists.      Next, defendant argues that, instead of seeking to

register the judgment in other federal district courts, plaintiff

should seek to register the judgment in the state courts of

Washington, Texas, Delaware, and Florida because defendant “can

seek a stay pending the outcome of the direct appeal” if the



      4 Rule 69(a)(2) does not require a judgment creditor to engage in post-

judgment discovery.    Rather, it merely states: “In aid of the judgment or
execution, the judgment creditor or a successor in interest whose interest
appears of record may obtain discovery from any person — including the judgment
debtor — as provided in these rules or by the procedure of the state where the
court is located.” Fed. R. Civ. P. 69(a)(2) (emphasis added).

                                      6
         Case 1:17-cv-00001-NRB Document 73 Filed 05/06/19 Page 7 of 7



judgment is registered in state courts.                      Id. at 13-15.           Not only

does defendant fail to cite any case law to support its argument,

but   such   a   requirement       would      effectively       write    Rule    8    of   the

Federal Rules of Appellate Procedure out of the federal rules that

apply to this case.            Finally,       defendant suggests that plaintiff

should   not     avail    itself      of    Section    1963,    but     rather    file     new

actions in multiple states.                 Id. at 9.        The suggestion that such

an    approach     is    the   only    way     to    get     judicial    supervision        is

obviously flawed: judgment collection following registration under

Section 1963 is certainly not a nwild West" event.

       For   the    reasons     set        forth    above,    plaintiff's        motion     to

register     judgment     in other districts            is granted.        The Clerk of

Court is respectfully directed to terminate the motions listed at

docket entries 64 and 67.

       SO ORDERED.


Dated:       New York, ·New York
             May tt._, 2019


                                                                BUCHWALD
                                                    UNITED STATES DISTRICT JUDGE




                                               7
